Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 6/8/20. Claims 57-78 are pending and under examination.

Information Disclosure Statement
The IDS forms have been considered. It is noted that “consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search” (MPEP §609).
	It is further noted that in the IDS transmittal letter filed 11/12/20, Applicant lists several applications and office actions, requesting that the Examiner review all the references, office actions, responses, etc, in those files. It is noted that this form is not an IDS itself nor is it in compliance with 37 CFR 1.97/1.98, and so these references have not been considered unless they also appear on an IDS or are cited on a PTO-892.

Election/Restrictions
This application is a divisional application of application 15/207859. In the ‘859 application, the Examiner set forth a restriction requirement (9/21/17) which was never formally withdrawn and so presumed to be in effect. Rather than listing individual antibodies as separate groups for restriction, group I is to “individual anti-human alpha-synuclein specific antibodies”, such an antibody being recited by the 
	The Restriction also required applicant to elect a single combination of six CDRs (“each individual CDR1-3 and CDR4-6 pair”) and explicitly noted this was intended to be individual groups, not species. Based on this interpretation, the original Restriction requirement set forth specific combination of CDRs as individual, patentably distinct groups.
	The instant claims are to methods of diagnosing a synucleinopathy. While overlapping the subject matter of Group IV, the instant claims are not consummate with the original Restriction requirement, which only set forth that methods of “detecting of diagnosing Parkinson’s disease” was patentably distinct from the antibodies, not the breadth of all synucleinopathies.
	Thus, instant claims drawn explicitly and solely to detecting or diagnosing Parkinson’s disease—consummate with Restriction Group IV—is potentially protected from double patenting based on 35 USC §121. In this case, the instant application was filed 6/8/20, which is prior to the issuance of US 10,800,836 on 10/13/20, and so claim 67 is a proper divisional claim over application 15/207859. The remaining claims are not, because they are not directed to a group which was set forth as patentably distinct in the Restriction Requirement mailed 9/21/17 in application 15/207859. Note that instant claim 76, while limiting the subject to having Parkinson’s disease, is not a method of detecting or diagnosing Parkinson’s disease, but rather to detecting human alpha-synuclein in general, which was not identified as a patentably distinct group by the Restriction requirement.

Claim Interpretation
	There is no special definition of “normal” or “normal tissue sample”. In light of the specification, the “normal tissue sample” in e.g., claim 65, is a tissue sample from a subject not suffering from a synucleinopathy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 63 and 73 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 57 and 69 require “a detectably labeled antibody”. Claim 63 depends from claim 57, but only offers the limitation of “wherein the antibody further comprises a detectable label”. The same is true of claim 73, depending from claim 69. By being “detectably labeled”, the antibody must necessarily already comprise a detectable label. Thus, claims 63 and 73 offer no further limitation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

35 USC §121 extends double patenting protection to certain applications. An application must be filed in response to a Restriction Requirement, the application must be directed to an invention recited in the Restriction Requirement but not elected, and the application must be filed prior to a patent issuing from the application in which the Restriction Requirement was made. If these conditions are met, the application in which the Restriction Requirement was made cannot be used as a reference for a double patenting rejection. This protection does not apply if the instant application is not a divisional of the reference application nor does it apply if the subject matter was not clearly indicated to be a separate but non-elected group in the Restriction. This paragraph is incorporated into every double patenting rejection below as a rationale for concluding that the reference documents may be used for double patenting purposes in addition to any rationale explicitly set forth in those rejections.

s 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10364286 in view of Weihofen (US 20110300077; form 892).
Claim 67 is not rejected because this claim represents a patentably distinct invention as per the Restriction requirement mailed in the parent application, now US 10364286; see explanation above.
However, the remaining claims are not protected under 35 USC §121 from a double patenting rejection, as the claimed subject matter is not commensurate with “the other invention” set forth in the Restriction Requirement nor did the Restriction Requirement require separating the subject matter of the instant claims from those examined in the parent case.
The reference document claims a method of treating AD by administering antibodies to a subject with non-Lewy Body (LB) Alzheimer’s disease (AD). The claims include administering an antibody comprising CDRs of SEQ ID NOs: 20-25, which is an antibody administered to a subject in the instant claims. The reference document also claims that this antibody “binds aggregated soluble forms of alpha-synuclein” (claim 2) and “binds the C-terminal part of alpha-synuclein” (claim 4). Thus, one of ordinary skill in the art is taught that this antibody is capable of binding to alpha-synuclein via the claims of the reference document alone. In support of the phrase “antibody” in the claims, the reference document describes “human antibodies of the invention” (C12). In support of the claimed antibodies, the reference document describes exemplary embodiments such as antibodies comprising SEQ ID NOs: 26/27, 8/7, 8/30, 8/31, and 8/32 (C30).
Weihofen teaches that antibodies which bind α-synuclein may be used to detect α-synuclein and diagnose synucleinopathies (claim 43). Weihofen teaches that the antibodies assess the level of alpha-synuclein in a sample from the subject, compare that level to a control, where the difference indicates the subject has, e.g., Lewy Body variant of AD (claim 43). This may be performed ex vivo (a “sample from a subject”) or in vivo (claim 45). Weihofen teaches the antibody includes, e.g., Fab’ fragments (paragraph 11) and may be linked to the claimed labels including a fluorescent label (paragraph 180). Weihofen teaches that in a synucleinopathy, alpha-synuclein levels are increased (paragraph 258). Weihofen describes the antibody-antigen interaction in terms of binding (e.g., paragraphs 84, 86, 108), indicating that when describing measuring the levels of α-synuclein, Weihofen is describing measuring the binding 
Thus, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LB variant AD, differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as LB variant AD.

Claims 57-66 and 68-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 57-80 of copending Application No. 17/088307 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to methods of treating MSA and the genus of “other synucleinopathy”. These were not restricted groups in the original Restriction mailed 9/21/17 in application 15/207859 and so this subject matter is not protected from a double patenting rejection under §121.
The antibodies in both documents are the same: an anti-α-synuclein antibody comprising SEQ ID NOs: 1, 34, 3, 4, 5, and 6. Both documents are further limited to the human antibody sequences of SEQ ID NOs: 31 and 8, e.g., compare instant claim 60 and 62 to reference claims 61 and 62. The reference document claims a method of treating MSA wherein the antibody binds α-synuclein (claim 63) while the instant claims administer the same antibody to detect α-synuclein in a subject that has MSA (claim 78) or to diagnose MSA (claim 68). 
Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

Claims 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10647764 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to methods of treating MSA or LB v AD using an antibody identical to one of the instantly claimed antibodies. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of treating or diagnosing these synucleinopathies and therefore this subject matter is not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats a subject with the same diseases as instantly diagnosed (e.g., MSA or LBvAD), is human (reference claim 5), may be the same fragments (reference claim 4), comprises the same combination of heavy/light chain sequences (reference claim 6), and binds the same epitope (reference claim 7). 
Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

Claims 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10364285 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to a composition comprising an antibody identical to one of the instantly claimed antibodies. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of diagnosing all of the instantly claimed diseases nor against detecting alpha-synuclein, and so this subject matter is not an “other invention” and not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, is human (reference claim 3), may be the same fragments (reference claim 2), comprises the same combination of 
However, in addition, Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

Claims 57-66 and 68-78 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26, 28-31, and 36-50 of copending Application No. 17/109028 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to methods of treating MSA or LBvAD using an antibody identical to the instantly claimed antibody. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of diagnosing all of the instantly claimed diseases nor against detecting alpha-synuclein, nor for treating diseases other than Parkinson’s and so this subject matter is not an “other invention” and not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats a subject with the same disease (MSA of LBvAD), is human (paragraph 112), may be the same fragments (paragraph 99), comprises the same combination of heavy/light chain sequences (reference claim 43), and binds the same epitope (paragraph 119). 
Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds .
This is a provisional nonstatutory double patenting rejection.

Claims 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10889635 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to methods of treating MSA or LBvAD using an antibody identical to the instantly claimed antibody. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of diagnosing all of the instantly claimed diseases nor against detecting alpha-synuclein, nor for treating diseases other than Parkinson’s and so this subject matter is not an “other invention” and not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats a subject with the same disease (MSA or LBvAD), is human (C18), may be the same fragments (C16), comprises the same combination of heavy/light chain sequences (reference claim 13), and binds the same epitope (C15). 
Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

Claims 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10647763 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to methods of treating MSA or LBvAD using an antibody identical to the instantly claimed antibody. The original Restriction mailed 9/21/17 in 
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats a subject with the same disease (MSA or LBvAD), is human (C18), may be the same fragments (C16), comprises the same combination of heavy/light chain sequences (reference claim 13), and binds the same epitope (C15). 
Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

Claims 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10640554 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to methods of treating MSA or LBvAD using an antibody identical to the instantly claimed antibody. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of diagnosing all of the instantly claimed diseases nor against detecting alpha-synuclein, nor for treating diseases other than Parkinson’s and so this subject matter is not an “other invention” and not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, treats a subject with the same disease (MSA or LBvAD), is human (C18), may be the same fragments (C16), comprises the same combination of heavy/light chain sequences (reference claim 13), and binds the same epitope (C15). 
.

Claims 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10358484 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to a composition comprising an antibody identical to one of the instantly claimed antibodies. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of diagnosing all of the instantly claimed diseases nor against detecting alpha-synuclein, and so this subject matter is not an “other invention” and not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, is human (reference claim 3), may be the same fragments (reference claim 2), comprises the same combination of heavy/light chain sequences (reference claim 4), and binds the same epitope (reference claim 9). In looking to the disclosed use of a composition claim, the reference document discloses the utility as diagnosing MSA or LBvAD (C7-8), ex vivo imaging (C31), in vivo imaging (C19; 39), using fluorescent labels (C44), comparison to normal tissue sample levels (C39), and doing so in a body fluid (C46). Thus, the reference document alone makes the instant claims an obvious variation of the reference claims.
However, in addition, Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

s 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10358483 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to a composition comprising an antibody identical to one of the instantly claimed antibodies. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of diagnosing all of the instantly claimed diseases nor against detecting alpha-synuclein, and so this subject matter is not an “other invention” and not protected from a double patenting rejection under §121.
The reference antibody has the same claimed CDRs as the instantly claimed CDRs, is human (reference claim 3), may be the same fragments (reference claim 2), comprises the same combination of heavy/light chain sequences (reference claim 4), and binds the same epitope (reference claim 9). In looking to the disclosed use of a composition claim, the reference document discloses the utility as diagnosing MSA or LBvAD (C7-8), ex vivo imaging (C31), in vivo imaging (C19; 39), using fluorescent labels (C44), comparison to normal tissue sample levels (C39), and doing so in a body fluid (C46). Thus, the reference document alone makes the instant claims an obvious variation of the reference claims.
However, in addition, Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

Claims 57-66 and 68-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10358482 in view of Weihofen (US 20110300077).
The claims of the reference document are directed to a composition comprising an antibody identical to one of the instantly claimed antibodies. The original Restriction mailed 9/21/17 in application 15/207859 did not issue a restriction against methods of diagnosing all of the instantly claimed diseases nor against detecting alpha-synuclein, and so this subject matter is not an “other invention” and not protected from a double patenting rejection under §121.

However, in addition, Weihofen is discussed above. For those reasons, Weihofen teaches a method of detecting alpha-synuclein and diagnosing synucleinopathies such as LBvAD and MSA (claim 42), differing from the instant claims solely by the antibody used. Thus, when taught a method of using an antibody which binds alpha-synuclein (the reference document), including in a subject with MSA or LBvAD, it would have been an obvious variation to add a detectable label and use that same antibody in a method of detecting alpha-synuclein or diagnosing synucleinopathies such as MSA or LBvAD.

While the Examiner has attempted to address any potential double patenting issues, it is noted that Applicant’s portfolio contains numerous patents and applications on similar and often overlapping subject matter. It is noted for the record that the Examiner considers a double patenting rejection to apply over any US patent or co-pending application which contains any claim reciting an antibody comprising one of the combinations of antibody sequences currently claimed except for those that claim treating or diagnosing exclusively Parkinson’s disease, as Parkinson’s disease was set forth in groups 3 and 4 of the presiding Restriction requirement.

Allowable Subject Matter
	The claims are allowable over the prior art. The above rejections, however, means the claims as a whole are not in condition for allowance.
Regarding §101, the claims are drawn to a natural correlation between levels of alpha-synuclein and a synucleinopathy. However, the claims are patent eligible because the claimed antibodies being used are novel and therefore not a “routine and conventional” method of performing the detecting step.

Regarding the prior art, prior to the effective filing date of 7/13/15, the instantly claimed methods require the use of antibodies comprising a combination of six CDRs; these combinations were not discovered. The CDRs of an antibody are considered to define the binding specificity of an antibody and changes to even a single amino acid in a CDR can have profound, unpredictable effects such as increasing binding, decreasing binding, prevent binding, or even changing the binding target altogether; see Chen and Kussie (form 892). Thus, absent a clear motivation to arrive at this particular combination of sequences, the antibodies—and therefore the claims—are non-obvious.
Regarding double patenting, co-pending application 17/004447 is drawn to nucleic acids, which was a patentably distinct group as set forth in the Restriction mailed 9/21/17 in application 15/207859. No patent has issued from this document. The instant claims do not recite nor utilize a nucleic acid in any way and the “utility” of a nucleic acid in application ‘447 is to express an antibody, not for any direct therapeutic or diagnostic use. Thus, the Examiner considers the claims of ‘447 to be patentably distinct from the instant claims and no double patenting rejection is made over the ‘447 application.
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This claim is directed to diagnosing Parkinson’s disease and no other synucleionopathy. As such, this is commensurate with Group IV of the Restriction requirement and has not been rejected under double patenting nor for any other reason.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649